Citation Nr: 0328070	
Decision Date: 10/20/03    Archive Date: 10/28/03	

DOCKET NO.  99-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of right ankle sprain.   

2.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of injury to the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

At the time of the issuance of a Supplemental Statement of 
the Case in November 2002, the veteran's initial 
noncompensable evaluations for the service-connected 
residuals of right ankle sprain and injury to the left ankle 
were increased, respectively, to 10 percent, effective 
November 1, 1997, the date following the veteran's discharge 
from service.  The veteran voiced his continued disagreement 
with that assignment of benefits, and the current appeal 
ensued.  


REMAND

The veteran seeks increased evaluations for his service-
connected right and left ankle disabilities.  In that regard, 
a review of the record discloses that most recent VA 
orthopedic examination for compensation purposes was 
conducted in October 2002, approximately one year ago.  Under 
the circumstances, an additional, more contemporaneous VA 
orthopedic examination will be undertaken prior to a final 
adjudication of the veteran's current claims.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the November 2002 supplemental statement of the 
case, reveals that it does not contain the law and 
regulations pertaining to VCAA.  This is a procedural defect 
that must be cured prior to adjudication of this claim and 
constitutes a violation of the veteran's due process rights.  
Hence, the case must be remanded to the RO in order that the 
veteran and his representative may be provided with such 
notice.  

In the light of the aforementioned, the case is REMANDED to 
the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2002, the date of 
the most recent VA orthopedic examination 
for compensation purposes, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
right and left ankle disabilities.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
physician should comment as to the degree 
of limitation of motion (to include 
dorsiflexion and plantar flexion) 
directly attributable to the veteran's 
service-connected right and left ankle 
disabilities.  The examiner should, 
additionally, comment as to the degree of 
disability (moderate, marked) directly 
attributable to the veteran's right and 
left ankle disabilities, and to the 
presence and/or absence of arthritis of 
one or both ankles.  The physician's 
comments should encompass the veteran's 
medical history, as well as the effects 
of his service-connected ankle 
disabilities upon his ordinary 
activities, to include any functional 
loss due to pain, on use or due to flare-
ups.  The claims file and a separate copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information, and any medical or lay 
evidence not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue, is not acceptable.  
The RO must indicate which portion of 
that information or evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

4.  The RO should then review the 
veteran's claims for increased 
evaluations for his service-connected 
right and left ankle disabilities.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in the VCAA 
or other legal precedent.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



